Citation Nr: 0919399	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The appellant is the widow of the Veteran who had active 
service from January 1954 to September 1961.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in August 
2006.  This matter was originally on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  A September 1995 RO decision granted compensation under 
Title 38, 38 U.S.C.A. § 1151 for a right femoral neck 
fracture and assigned a 60 percent evaluation effective from 
April 24, 1993.  

2.  The Veteran died in February 2003; the death certificate 
indicates that the immediate cause of death was dementia and 
that other significant conditions contributing to death but 
not resulting in the underlying cause included contractures 
and hypertension.  

3.  The competent medical evidence establishes that the 
Alzheimer's' disease which caused the Veteran's death was not 
incurred in service, and that the Veteran's service-connected 
disability, or treatment thereof, did not cause, contribute 
to, or accelerate his death.




CONCLUSION OF LAW

The death of the Veteran was not caused by a disability 
incurred in or aggravated by service, nor did a service-
connected disability cause or contribute materially or 
substantially to the Veteran's death.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

In an August 2006 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In an April 2008 Order, 
the Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's August 2006 decision with respect to this 
issue and remanded the matter to the Board for compliance 
with the instructions in the JMR.  The JMR noted that upon 
remand the appellant should be provided with an additional VA 
medical opinion, based upon review of the Veteran's medical 
evidence of record, that addresses whether the Veteran's 
dementia started during active military service and then 
contributed to the Veteran's death.  In addition, the parties 
noted that the Veteran's widow was a registered nurse and 
that her statement regarding the Veteran's medical condition 
must, therefore, be given such weight as appropriate in light 
of this fact.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

VA has met statutory and regulatory notice and duty to assist 
provisions.  A letter dated in July 2003 essentially 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

Although the July 2003 letter did not provide a statement of 
the condition for which the Veteran was service connected at 
the time of his death, the Board concludes that this error 
was not prejudicial.  The appellant demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  In the June 2005 Statement of 
Accredited Representative in Appealed Case, the 
representative noted that the Veteran established entitlement 
to service connection for right femoral neck fracture and 
individual unemployability benefits effective from April 24, 
1993.  Thus, the Board finds that since the appellant's 
representative specifically referenced the Veteran's sole 
service-connected disability, the appellant was aware of the 
condition for which the Veteran was service connected at the 
time of his death.  

In addition, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for the Veteran's cause of death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2003 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini, 18 Vet. App. at 120.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to show no 
prejudice as the record shows that this error was not 
prejudicial to the appellant and the essential fairness of 
the adjudication process in this case was preserved.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In addition, medical opinions were 
obtained in December 2004 and December 2008.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Entitlement to Service Connection for Cause of Death

The record indicates that the Veteran was 68 years old when 
he died in February 2003, and that a death certificate listed 
dementia as the immediate cause of death and contractures and 
hypertension as other significant conditions contributing to 
death but not resulting in the underlying cause.  An autopsy 
was performed and identified Alzheimer's disease.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. § 1110 (setting forth criteria for establishing 
service connection).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Board notes that the appellant has presented various 
arguments in support of her claim for service connection for 
the Veteran's cause of death.  In a July 2003 letter from the 
appellant, she indicated that the death certificate said that 
the Veteran died of hypertension and that the Veteran had 
hypertension while he was in the National Guard during 1981 
to 1984.  In an August 2003 letter, the appellant noted that 
she found records that the Veteran had dementia in 1982 when 
he was in the National Guard.  On her VA Form 9, the 
appellant noted that a heart attack probably also attributed 
to the Veteran's death as the occurrence coincided with an 
embolism from the fractured hip.  In a February 2004 letter, 
the appellant stated that she had proof that the Veteran was 
in the National Guard when his symptoms of dementia first 
appeared.  In a statement read at the March 2004 RO hearing, 
the appellant essentially contended that the Veteran died 
from care at the VA facility.  She noted that he was not 
ambulated or even moved from side to side, he was given 
Morphine by inhalation which she alleges could have 
contributed to his lung collapses, he had been given too many 
calories, and that he was abused and sustained what seemed to 
be a skull fracture.  

Initially, the Board notes that there is no competent medical 
evidence indicating that the Veteran's dementia manifested 
during active service.  The Veteran's service medical records 
indicate that at discharge in 1961, the only abnormal 
findings were his multiple tattoos.  In the Report of Medical 
History completed by the Veteran in conjunction with his 
separation examination, the Veteran denied ever having loss 
of memory or amnesia.  

With respect to the allegation that the Veteran was suffering 
from dementia at that time he was in the National Guard, the 
regulations provide that active military, naval, or air 
service includes any period of active duty training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
or any period of inactive duty training during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty, and any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 U.S.C.A. § 101 (24) (West 2002); 38 
C.F.R. § 3.6(a) (2008). 

The Veteran's records indicate that he had active duty, 
active duty training, or full time training from May 30, 1981 
to June 13, 1981, March 6, 1982, and May 25, 1982 to June 12, 
1982.  However, there is no competent medical evidence of 
record that the Veteran suffered from dementia during his 
active duty for training service.  The earliest date of 
competent medical evidence of diminishing mental acuity in 
the claims folder is a September 1985 progress note which 
reported that the appellant described a loss of cerebral 
acuity of the past one year and claimed that this was a 
result of trichloroethylene (TCE) exposure in 1979.  An 
October 1985 Consultation Sheet, authored by Dr. S.R.G, 
indicates that the appellant felt that there had been a 
gradual decline in the Veteran's intellectual functioning 
since 1979.  A history taken at the time of the consultation 
reported an automobile accident in 1977 and exposure to TCE 
at work in 1979.  The psychologist noted that the Veteran had 
significant evidence of mild to moderate cerebral impairment 
which appeared to be of a diffuse nature.  In July 1987, the 
RO received a statement from the appellant which noted that 
the Veteran was in the process of suing his previous employer 
for poisoning by TCE, carbon monoxide, heavy metals, and 
other unknown chemicals to which he may have been exposed.  
An April 1987 Neuropsychological evaluation reported that the 
Veteran provided a history of suffering short-term memory 
difficulties since an auto accident in 1976.  Subsequent 
medical history reports vary with respect to when the onset 
of dementia occurred.  

The Veteran worked at his last employer until 1984 when he 
was discharged for poor work quality.  Although the record 
includes history provided by the Veteran and the appellant of 
memory problems as early in the 1970s, there is no competent 
medical evidence of declining mental status noted while on 
active duty with the National Guard (May 30, 1981 to June 13, 
1981, March 6, 1982, and May 25, 1982 to June 12, 1982), and 
no contemporaneous medical evidence of cerebral impairment 
until 1985.  

In January 2009, the Board requested a medical opinion as to 
whether the Veteran's dementia started during active military 
service, active duty training, or full time training and then 
contributed to the Veteran's death.  In January 2009, the 
Board received the opinions of Dr. R.P. and Dr. M.D.  The 
opinion of Dr. R.P. dated December 18, 2008, states that 
having reviewed the available medical records, the earliest 
recording of dementia and its evaluation was noted in the 
notes dated September 7, 1985 and that in dated record, the 
Veteran's wife reported memory loss that started in 1979 but 
no evaluation or diagnosis of dementia was made before 
September 1985.  Dr. R.P. stated that in light of those 
findings, it was less likely than not that the Veteran's 
dementia started during active military service, active duty 
training or full-time training.  

The undated medical opinion by Dr. M.D., Staff Neurologist, 
at VAMC notes that the Veteran's wife, who is an RN, contends 
that the Veteran's Alzheimer's dementia began while he was in 
the service and that his National Guard service records make 
note of him having dementia in 1982.  Dr. M.D. noted that 
service records from the Veteran's active duty from 1954 to 
1961 included an exit examination showing multiple tattoos 
but no other abnormalities and that there was no report of 
memory loss or other symptoms suggestive of dementia on the 
exit examination.  Dr. M.D. noted that the Veteran's service 
medical records were reviewed in detail, and that there were 
no treatment notes indicating a diagnosis of early signs of 
dementia while he was active duty or while serving in the 
National Guard.

Dr. M.D. noted an impression of Alzheimer's Dementia without 
sufficient objective evidence that disease onset occurred 
while the Veteran was serving in the National Guard and that 
the Alzheimer's dementia did more likely than not contribute 
significantly to the Veteran's death in February 2003.

Dr. M.D. noted that there was no documentation of memory loss 
or other cognitive dysfunction in the Veteran's service 
medical records through June 1982 and that the reported date 
of onset of dementia symptoms was variable depending on the 
source with dates of onset rating from 1979 to 1985 all 
apparently based on reports given by the Veteran's wife.  

Dr. M.D. stated that based on nursing home notes and 
statements by the Veteran's wife about the Veteran's 
cognitive functioning in 2003 around the time of his death, 
he was certainly in the final stage (Stage 7) of Alzheimer's 
disease and that Alzheimer's patients at this stage are often 
unable to eat or drink and become malnourished and 
dehydrated, and that these deficits often do ultimately lead 
to death.

Dr. M.D. noted that medical records documenting the Veteran's 
cognitive decline due to dementia seem to begin in 1985.  Dr. 
M.D. noted that in September 1985, the Veteran was admitted 
with memory loss and reported a 1-year history of memory loss 
which he felt was the result of trichloroethylene exposure in 
1979.  Dr. M.D. noted that there was a document from 1985 by 
a Dr. S.R.G. which notes that the Veteran's wife felt that 
the Veteran had shown signs of gradual decline in 
intellectual functioning dating back to 1979.  He had a 
psychological evaluation showing mild to moderate diffuse 
cerebral functioning impairment.  In addition, Dr. M.D. noted 
a 1987 neuropsychological evaluation which noted that the 
Veteran reported ST memory problems since a car accident in 
1976.  Dr. M.D. noted that the Veteran was admitted to a 
nursing care unit in 1990 for his dementia, moved to the 
Veteran's home in 1998, where he stayed until his death in 
2003.  Dr. M.D. noted that the Veteran had a history of right 
hip fracture initially diagnosed in 1993 but never surgically 
treated as he was non-ambulatory and did not report 
associated pain.

Dr. M.D. noted that the Veteran's claims file also includes a 
C&P evaluation from 1998 by a Dr. T.B. which reports that the 
Veteran's dementia dates back to 1982 (with onset in 
Veteran's mid-50s) but that it was not stated upon what 
evidence the date of onset was based and that the Veteran was 
noted to have been completely incapacitated and in a 
vegetative state in 1998.  Dr. M.D. noted that there is a VA 
examination from 1988 in which the Veteran's wife reported 
that she first noticed him showing signs of cognitive 
dysfunction in 1982 when he began driving on the wrong side 
of the road, having memory loss, and having trouble handling 
money properly.  Dr. M.D. noted that it was not stated 
whether the Veteran's cognitive dysfunction was first noted 
while the Veteran was in the National Guard or not.  Dr. M.D. 
noted that there are other evaluations in which the Veteran's 
wife reported that his symptoms began around 1984 or 1985 
around the time he lost his job due to poor performance, that 
there are several notes pertaining to the Veteran's and his 
wife's claims that his dementia was caused by exposure to TCE 
while he was working in manufacturing in 1979, and that there 
are several notes, including original ER treatment note from 
1975 documenting his concussive head injury due to MVC and a 
statement by the Veteran's wife which subsequently notes that 
the Veteran made a full cognitive recovery from this accident 
over the next two years.

Dr. M.D. noted that EEG in 1986 was normal, head CT in 1986 
showed early diffuse cerebral atrophy, and CT in 1991 showed 
that he had a subgaleal hematoma without associated fracture.    

Dr. M.D. opined that based on the fact that the Veteran's 
work performance was poor enough that he was terminated in 
1984, it was more likely than not that the Veteran's dementia 
symptoms began prior to 1984.  Dr. M.D. noted that 
Alzheimer's disease varies in clinical course from patient to 
patient but prognosis for survival is four to six years after 
diagnosis on average with some patients surviving for 20 
years or more after diagnosis.  Alzheimer's disease generally 
ranges in severity from Stage 1 (mildest, initial stage) to 
Stage 7 (end stage, loss of ability to eat, speak 
understandably, care for self, and ambulate).  Stage 2 is 
generally when mild of moderate dysfunction in social and/or 
occupational functioning is seen, so it is reasonable to 
presume that by 1984 when the Veteran lost his job, he was at 
Stage 2 at a minimum, and perhaps, Stage 3.  Stage 1 
generally lasts from 1-3 years in duration, so by 
extrapolation from his condition in 1984, it seems more 
likely than not that his Alzheimer's disease manifestations 
began sometime between 1981 and 1983 (since he was already 
most likely at Stage 2 or higher by 1984).  While this time 
frame does allow the possibility that the Veteran's disease 
symptoms began while he was in the National Guard in 1981 to 
1982, there is no clear medical evidence in the service 
records or other treatment records that this was the case.  
Therefore, it cannot be shown that it is as likely as not 
that the Veteran's Alzheimer's disease began while he was in 
the service.  It is less than likely that his exposure to TCE 
while working in manufacturing caused his Alzheimer's 
dementia as this is not a known etiological factor for the 
disease.

Initially, the Board notes that medical providers who have 
reported onset of dementia during 1981 and 1982 have not 
specifically determined whether or not the veteran's dementia 
began during a period of active duty for training in the 
National Guard.  Only the veteran's wife, who is a Registered 
Nurse, has made that specific determination.  

Thus, there is a difference of opinion among the medical 
professionals.  In deciding whether the Veteran's dementia 
began in service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  

Here, there are legitimate reasons for accepting the 
unfavorable medical opinions over the appellant's favorable 
medical opinion.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence. They have held, for example, that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise. Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.
  
As noted above, the parties to the JMR noted that the 
appellant was a registered nurse and that her statement 
regarding the Veteran's medical condition must, therefore, be 
given such weight as appropriate in light of this fact.  
Although the Board acknowledges that the appellant 
undoubtedly has some experience in medical matters (see e.g., 
Black v. Brown, 10 Vet. App. 279, 284 (1996), her opinion 
simply does not carry the same probative weight as the VA 
neurologists' opinions on the question of date of onset of 
Alzheimer's disease as there is no indication in the record 
that she had special medical knowledge with respect to 
Alzheimer's disease.
 
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  In weighing credibility, VA may 
consider interest, bias, self interest, consistency with 
other evidence of record, and desire for monetary gain.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board may 
also weigh the absence of contemporaneous medical evidence 
against the appellant's statements in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board notes that the appellant currently 
has a financial interest in having it determined that the 
Veteran's dementia started while he was serving on active 
duty for training in the National Guard in 1982.  The Board 
notes that when it appeared to be in her best interest that 
the Veteran's cognitive decline was due to exposure to TCE, 
she reported that she began to notice mental decline in 1979.  
See Deposition of Dr. M.E.T. of April 12, 1988.  See also an 
October 1988 VA consultation report which noted that the 
Veteran's wife felt that the Veteran began a progressive 
deterioration in his functioning from the date of a 
laboratory accident on August 21, 1979.

Thus, as the appellant's assertions with respect to the 
timing of onset of dementia symptoms have been inconsistent, 
these assertions lack credibility.

With respect to the various medical providers' statements 
relating the Veteran's onset of symptoms of dementia to 1981 
and 1982, as noted above, these statements have not 
specifically determined whether or not the veteran's dementia 
began during a period of active duty for training in the 
National Guard.  However, even assuming for the sake of 
argument that these statements suggest dementia began, or 
even continued, during a period of active duty for training, 
these statements appear to be based on reports provided by 
the appellant.  Reports provided by the appellant regarding 
the onset of dementia symptoms have, as noted above, been 
inconsistent at best.  Thus, any medical statements which 
suggest that the onset of dementia occurred during a time-
frame when the Veteran was in the National Guard for active 
duty for training based solely on the appellant's report are 
not competent medical evidence for two reasons.  First, the 
bare transcription of the date of onset of dementia symptoms, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore, 8 Vet. App. at 409.  
Second, the report that the Veteran's symptoms began on a 
certain date based on an inaccurate factual premise, or in 
this case, from a source that is not credible, is not 
probative.  See Reonal, 5 Vet. App. at 461 (1993).

The Board notes that appellant's attorney has advanced an 
argument to discount the medical opinion of Dr. M.D.  The 
appellant's attorney notes that Dr. M.D., by evaluating the 
Veteran's Alzheimer's disease in light of the typical 
progress of the disease, was able to extrapolate the likely 
time period during which the Veteran's symptoms would have 
first manifested, specifically between 1981 and 1983 thus 
acknowledging the possibility that the Veteran's symptoms 
first manifested during his time in the National Guard in May 
and June of 1981, March 1982, and May to June 1982; but that 
the doctor declared that it could not be shown that the 
disease first manifested during the time in the Guard because 
"there is no clear medical evidence in the service records 
or other treatment records that this was the case."

The appellant's attorney notes that while it may be conceded 
that the medical evidence is not "clear" in the sense of 
precisely determining when the symptoms appeared and whether 
this was during the Veteran's time in active Guard training 
in 1982, there is medical evidence of record that symptoms 
were occurring in 1982 sometime and that thus, there is some 
medical evidence that the condition could well have 
manifested during the periods of Guard service.

The appellant's attorney stated that Dr. M.D.'s ultimate 
opinion, his inability to conclude that the symptoms as 
likely as not arose during the service periods, is based on 
an incorrect standard for Veterans Law and that Dr. M.D.'s 
opinion cannot support a proper decision by the Board.  The 
appellant's attorney stated, "In other words, given the 
faulty basis for the doctor's conclusion that it is not 
possible to attribute the symptoms' origin to the service 
periods, we cannot know what the doctor's opinion on nexus 
would be based upon proper considerations."

It is within the purview of the Board to weigh and balance 
the probative value of medical experts, and to weigh and 
balance the medical evidence.  It is not the medical 
professionals' responsibility to concern themselves with 
legal standards for Veterans Law.  Thus, the Board disagrees 
with the attorney's argument that Dr. M.D.'s conclusion is 
faulty.  Although the appellant's attorney is correct in his 
argument that the doctor's placement of the symptoms as 
originating between 1981 and 1983 creates a possibility that 
the Veteran's dementia began during a period for active duty 
for training; a possible connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  See 38 C.F.R. § 3.102 (2008).  The 
Court has held that a medical link that is only speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The fact that Dr. M.D. could not 
provide a "substantial" doubt or an opinion "within the 
range of probability" that the Veteran's Alzheimer's disease 
began while he was in the service, does not make Dr. M.D.'s 
conclusion faulty.    

As there is no competent medical evidence of record linking 
the Veteran's Alzheimer's disease to service, the appellant's 
claim must fail.  See Hickson, supra.  
  
With respect to the appellant's other allegations (i.e., that 
the Veteran died of hypertension and that the Veteran had 
hypertension while he was in the National Guard during 1981 
to 1984, that a heart attack probably also attributed to the 
Veteran's death as the occurrence coincided with an embolism 
from the fractured hip, that the Veteran died from care at 
the VA facility as he was not ambulated or even moved from 
side to side, he was given Morphine by inhalation which could 
have contributed to his lung collapses, he had been given too 
many calories, and he was abused and sustained what seemed to 
be a skull fracture), the RO requested a VA physician's 
opinion. 

In a December 2004 VA medical report authored by Dr. B.F., it 
is noted that she had reviewed all five volumes of the 
Veteran's claims folder.  She reported that the Veteran 
entered the St. Cloud nursing care unit in 1990 for problems 
with dementia.  In 1998, he was moved to the Minnesota 
Veterans Home were he stayed until his death in 2003.  The 
records show that in 1993, a right hip fracture of uncertain 
but older age was noted on x-ray.  The x-ray was taken after 
the nursing staff had noted that his right leg was shortened 
and externally rotated.  It was felt that the fracture had 
occurred some time prior to its discovery by x-ray in April 
1993.  He was evaluated at the Minneapolis VA for possible 
treatment for the right hip, but since he was not ambulatory 
and did not seem to be in pain, no surgical intervention was 
done.  Dr. B.F. noted that records in the claims folder 
indicated that the Veteran was nonambulatory prior to the 
fracture.

With respect to the appellant's allegation that the Veteran 
died of hypertension, Dr. B.F. noted that while hypertension 
was listed on the death certificate as a contributing factor, 
the records did not show that the Veteran was on treatment 
for hypertension and, in fact, he had normal blood pressures.  
Therefore, it appeared rather that the Veteran had a remote 
history of hypertension.

With respect to the appellant's allegation that the Veteran 
died from a heart attack, Dr. B.F. noted that while the 
Veteran had coronary artery disease at autopsy, there was no 
evidence that he had a myocardial infarction.  The autopsy 
report showed severe atherosclerotic cardiovascular disease 
with 70 percent occlusion of the left anterior descending 
artery, cardiomegaly, and chronic ischemic heart disease.  
However, the clinical records did not show any evidence of or 
discussion of any myocardial infarction, the autopsy did not 
report any findings of a myocardial infarction, and the death 
certificate does not mention any heart disease contributing 
to the Veteran's death.

In addition, Dr. M.D. noted that that treatment records from 
the Veteran's facility do not note acute hypertension or 
myocardial infarction so these contentions are not supported 
as the causes of death.  Dr. stated that the VA examiner in 
2004 noted that the Veteran's death in February 2003 was a 
"foreseeable consequence" of his dementia, which was 
ultimately diagnosed definitively as Alzheimer's disease on 
autopsy as it showed Alzheimer's disease, non-specific 
neurodegenerative changes, and intracranial atherosclerosis 
and arteriosclerosis.

Dr. B.F. in December 2004 noted that the records also 
indicate a history of chronic obstructive pulmonary disease 
and asthma, and the autopsy reports pulmonary congestion, 
edema, and atelectasis, possibly secondary to aspiration and 
a resulting organized pneumonia.  However, the death 
certificate does not list any lung conditions as the cause of 
death.  Dr. B.F. reported that if the Veteran did have 
aspiration pneumonia, it was more than likely that it was 
secondary to his dementia and not the healed hip facture and 
that although the Veteran was bedridden, the records indicate 
that this was not because of the hip but rather due to 
overall spasticity and generalized debility due to the 
dementia.

Regarding the possible skull fracture, the Dr. B.F. noted 
that the records do not show that a skull fracture was ever 
diagnosed.  She noted that there was evidence that the 
Veteran suffered "frequent head trauma" but noted that the 
autopsy report did not mention any findings of an old head 
trauma and stated that there is no evidence that any head 
injury or skull fracture aggravated the Veteran's already 
severe dementia or contributed to his death. 

Dr. B.F. concluded that after reviewing the voluminous 
records, she found no evidence that the VA was at fault in 
providing care to the Veteran.  There was no evidence of any 
additional disability, including any heart, lung, brain or 
skull conditions, that were caused by VA care.  There was no 
evidence that any VA care caused or contributed to cause the 
Veteran's death.  She noted that the Veteran's death was a 
very foreseeable consequence of his severe dementia which was 
diagnosed at autopsy as being due to Alzheimer's disease.

With respect to the difference of opinions as between Dr. 
B.F. and the appellant, as noted above, although the Board 
acknowledges that she has some experience in medical matters, 
the appellant's opinion simply does not carry the same 
probative weight as a physician's opinion with respect to the 
veteran's cause of death.

In summary, the Board finds that the Veteran's dementia had 
it's onset after active service as there is no competent 
medical evidence that it is as likely as not that the Veteran 
was disabled from dementia incurred in or aggravated in line 
of duty.  The Board also finds that the Veteran's death was 
not related to the Veteran's service-connected right femoral 
neck fracture.  Consequently, in view of the lack of evidence 
of relevant symptoms until 1985 when the Veteran was seen for 
decreasing cerebellar acuity, and the persuasive and 
probative opinions of the VA physicians, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


